ALLOWABILITY NOTICE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The independent claims have been amended to require:
after obtaining the first system information and the second system information and in response to determining that the terminal moves to a second cell belonging to the area: 
updating the first system information regardless of the first value tag and restarting a first validity timer for the first system information; 
determining whether the second value tag has changed or not changed based on information obtained from the second cell;
in response to determining that the second value tag has not changed, not updating the second system information and remaining an operation of a second validity timer for the second system information; and
in response to determining that the second value tag has changed, updating the second system information and restarting the second validity timer for the second system information.
The below identifies the closest prior art and how the art is different from the claimed invention:
Du - US20170311233 teaches upon moving into another area, the UE automatically updates the first system information and “maintains” the second system information. However the maintaining is not based on the determination on whether the second value tag has changed or not changed based on information obtained from the second cell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the Examiner’s Amendments was given by the applicant’s representative in an interview corresponding to an interview summary submitted concurrently herein.
1-15.	(Canceled)

16. 	(Currently Amended) A method performed by a terminal in a communication system, the method comprising:
obtaining, from a first cell, first system information corresponding to a first value tag and second system information corresponding to a second value tag, wherein the first system information is cell specific and the second system information is area specific for an area;
after obtaining the first system information and the second system information and in response to determining that the terminal moves to a second cell belonging to the area: 
updating the first system information regardless of the first value tag and restarting a first validity timer for the first system information; 
determining whether the second value tag has changed or not changed based on information obtained from the second cell;
in response to determining that the second value tag has not changed, not updating the second system information and remaining an operation of a second validity timer for the second system information; and
in response to determining that the second value tag has changed, updating the second system information and restarting the second validity timer for the second system information.

17. 	(Currently Amended) The method of claim 16, further comprising:
in response to determining that the terminal moves to a third cell not belonging to the area: 
updating the first system information regardless of the first value tag and restarting the first validity timer for the first system information; and
in response to determining that the terminal moves to the third cell not belongs to the area: 
updating the second system information regardless of the second value tag and restarting the second validity timer for the second system information.

18. 	(Cancelled) 

19. 	(Previously Presented) The method of claim 16, further comprising:
starting the first validity timer for the first system information as a response to obtaining the first system information; and
starting the second validity timer for the second system information as a response to obtaining the second system information.

20. 	(Previously Presented) The method of claim 16, 
wherein the first system information is deleted when the first validity timer for the first system information expires, and
wherein the second system information is deleted when the second validity timer for the second system information expires.

21. 	(Currently Amended) A terminal in a communication system, the terminal comprising:
a transceiver; and
a controller coupled with the transceiver and configured to:
obtain, from a first cell, first system information corresponding to a first value tag and second system information corresponding to a second value tag, wherein the first system information is cell specific and the second system information is area specific for an area,
after obtaining the first system information and the second system information and in response to determining that the terminal moves to a second cell belonging to the area: 
update the first system information regardless of the first value tag and restart a first validity timer for the first system information, 
determine whether the second value tag has changed or not changed based on information obtained from the second cell,
in response to determining that the second value tag has not changed, not update the second system information and remain an operation of a second validity timer for the second system information, and
in response to determining that the second value tag has changed, update the second system information and restart the second validity timer for the second system information.

22. 	(Currently Amended) The terminal of claim 21, wherein the controller is further configured to:
in response to determining that the terminal moves to a third cell not belonging to the area: 
update the first system information regardless of the first value tag and restart the first validity timer for the first system information, and
in response to determining that the terminal moves to the third cell not belongs to the area: 
update the second system information regardless of the second value tag and restart the second validity timer for the second system information.

23. 	(Cancelled) 

24. 	(Previously Presented) The terminal of claim 21, wherein the controller is further configured to:
start the first validity timer for the first system information as a response to obtaining the first system information, and
start the second validity timer for the second system information as a response to obtaining the second system information.

25. 	(Previously Presented) The terminal of claim 21, 
wherein the first system information is deleted when the first validity timer for the first system information expires, and
wherein the second system information is deleted when the second validity timer for the second system information expires.


Relevant Cited References
US20180049022
US20170311233

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415